DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-25 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 September 2019 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: examination log adjustment unit;
Claim 9: examination log adjustment unit;
Claim 10: patient data transmission unit, provisioning unit, receiving unit, storage unit, transmission unit, and examination log adjustment unit;
Claim 11: patient data transmission unit and examination log adjustment unit;
Claim 12: mobile data processing unit and patient data transmission unit;
Claims 13-14: mobile data processing unit;
Claim 15: patient data transmission unit and examination log adjustment unit;
Claim 16: mobile data processing unit and examination log adjustment unit;
Claim 20: mobile data processing unit, patient data transmission unit, and computing unit;
Claims 21-23: mobile data processing unit;
Claim 24: patient data transmission unit and examination log adjustment unit; and
Claim 25: mobile data processing unit and examination log adjustment unit.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (e.g. [0028]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-9 and 17-19) and machine (claims 10-16 and 20-25) which recite steps of:  (claim 1) providing a user interface, receiving patient-specific data, storing the patient-specific data, and transmitting the patient-specific data to adjust an examination log; (claim 10) provision a user interface, receive patient-specific data, store the patient-specific data, and transmit the patient-specific data to adjust an examination log; and (claim 11) receive patient-specific data, store the patient-specific data, and transmit the patient-specific data to adjust an examination log.

Step 2A, Prong One:
These steps of (claims 1, 10, 11) receiving patient-specific data and adjust an examination log, as drafted, under the broadest reasonable interpretation (BRI), includes performance of the limitation in the mind as well as interactions between people but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the user interface, software application, input, storing, transmitting language, these steps in the context of thes claims encompass a mental process and certain methods of organizing human activity.
Specifically, the BRI of receiving patient-specific data and adjust an examination log can be considered mental processes insofar as data can be mentally received (e.g. talking and listening) and can be used to adjust an examination log (e.g. with pen and paper or via a computer).
Similarly, the BRI of receiving patient-specific data can be considered to include certain methods of organizing human activity because data can be received as part of an interaction between people (which is supported by applicant’s originally filed specification, [0004])
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9, 12, 15-20, and 24-25, further reciting receiving patient-specific data and manipulating it).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claims 1, 10, 11) user interface, software application, input, storing, transmitting amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification e.g. [0033], see MPEP 2106.05(f)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claims 1, 10, 11) reciting user interface, software application, input, storing, transmitting generally links to a computer environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 4, 7, 12-17, 20-25, reciting limitations pertaining to the user interface and displaying instructions, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 5-8, 18, and 19, reciting types of patient-specific data to be manipulated, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; claims 13, 14, and 21-23, reciting specific aspects of the mobile data processing unit thereby generally linking to computer implementation, and claims 15, 16, 24, and 25, reciting a computed tomography device thereby generally linking to a specific imaging device, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claims 1, 10, 11) receiving patient-specific data and transmitting the patient-specific data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); (claims 1, 10, 11) adjust an examination log, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); and (claims 1, 10, 11) storing the patient-specific data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claims 9, 15, 16, 24, and 25, reciting adjustment of the examination log, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); and claims 4-7 and 17-19, reciting outputting instructions on a user interface, e.g. mere displaying of data, Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen-Raffl et al. (US 2015/0339450 A1), hereinafter Allen-Raffl.

Claim 1:
Allen-Raffl discloses:
A method for transmission of patient-specific data to an examination log adjustment unit, comprising:
providing a user interface via a software application;
[0007] discloses a user interface.
receiving patient-specific data of a patient via the user interface, the patient-specific data being based on an input into the user interface;
[0007] discloses receiving patient-specific data input into a user interface.
storing the patient-specific data received; and
[0007] discloses a server for storing the input data.
transmitting the patient-specific data to the examination log adjustment unit, the examination log adjustment unit being embodied to adjust an examination log for a medical imaging examination of the patient based upon the patient-specific data.
[0007] discloses transmitting the data to adjust medical device settings.

Claim 2:  Allen-Raffl discloses the method of claim 1, as discussed above.
Allen-Raffl further discloses:
at least one of:
an item of examination log information, relating to the examination log for the medical imaging examination, is received via the software application; and
[0007] discloses transmitting the data to adjust medical device settings.
an item of patient identification information, relating to the patient, is captured via the software application.
[0027] discloses capturing patient identification.

Claim 3:  Allen-Raffl discloses the method of claim 2, as discussed above.
Allen-Raffl further discloses:
adjusting the user interface, via the software application, based upon at least one of the examination log information and the patient identification information.
[0007] discloses transmitting the data to adjust medical device settings.

Claim 17:  Allen-Raffl discloses the method of claim 3, as discussed above.
Allen-Raffl further discloses:
generating an instruction to the patient via the software application based upon at least one of the patient-specific data and the examination log information; and
e.g. [0012] discloses communicating a variety of instructions to the patient, such as breathing instructions.
outputting the instruction via the user interface.
e.g. [0012] where the instructions are provided via the interface.

Claim 18:  Allen-Raffl discloses the method of claim 17, as discussed above.
Allen-Raffl further discloses:
at least one of:
the patient-specific data relates to metal at least one of on and in the patient, and
[0011] discloses establishing whether the patient has metal in or on their body.
the instruction to the patient relates to metal at least one of on and in the patient.
[0011] discloses asking questions relating to metal objects in or on the patient’s body.

Claim 4:  Allen-Raffl discloses the method of claim 2, as discussed above.
Allen-Raffl further discloses:
generating an instruction to the patient via the software application based upon at least one of the patient-specific data and the examination log information; and
e.g. [0012] discloses communicating a variety of instructions to the patient, such as breathing instructions.
outputting the instruction via the user interface.
e.g. [0012] where the instructions are provided via the interface.

Claim 5:  Allen-Raffl discloses the method of claim 4, as discussed above.
Allen-Raffl further discloses:
at least one of:
the patient-specific data relates to metal at least one of on and in the patient, and
[0011] discloses establishing whether the patient has metal in or on their body.
the instruction to the patient relates to metal at least one of on and in the patient.
[0011] discloses asking questions relating to metal objects in or on the patient’s body.

Claim 6:  Allen-Raffl discloses the method of claim 4, as discussed above.
Allen-Raffl further discloses:
at least one of:
the patient-specific data relates to a respiration of the patient, and
[0012] discloses communicating a variety of instructions to the patient, such as breathing instructions.
the instruction to the patient relates to a respiration of the patient.
[0012] discloses communicating a variety of instructions to the patient, such as breathing instructions.

Claim 7:  Allen-Raffl discloses the method of claim 1, as discussed above.
Allen-Raffl further discloses:
at least one of:
a breathing command is output via the user interface, and
[0012] discloses communicating a variety of instructions to the patient via the interface, such as breathing instructions.
the patient-specific data comprises a breath-holding time of the patient.
Not required to be performed (see “at least one of”).

Claim 8:  Allen-Raffl discloses the method of claim 1, as discussed above.
Allen-Raffl further discloses:
the patient-specific data relates to at least one of an examination room for the medical imaging examination and examination staff for the medical imaging examination.
[0027] and [0029] discuss types of patient data, including “examination required,” which relates to an examination room for the medial imaging examination.

Claim 9:  Allen-Raffl discloses the method of claim 1, as discussed above.
Allen-Raffl further discloses:
at least one of:
the examination log is adjusted via the examination log adjustment unit based upon the patient-specific data and 
[0007] discloses transmitting the data to adjust medical device settings.
the medical imaging examination is performed based upon the examination log once adjusted.
[0007]-[0008] discloses transmitting the data to adjust medical device settings before examination.

Claim 19:  Allen-Raffl discloses the method of claim 1, as discussed above.
Allen-Raffl further discloses:
 39New Patent Application Docket No. 32860HC-003058-US the patient-specific data relates to a respiration of the patient.
[0012] discloses communicating a variety of instructions to the patient, such as breathing instructions.

Claim 10: 
Allen-Raffl discloses:
A patient data transmission unit, comprising:
a provisioning unit to provision a user interface via a software application;
[0007] discloses a user interface.
a receiving unit to receive patient-specific data of a patient via the user interface, the patient-specific data being based on an input into the user interface;
[0007] discloses receiving patient-specific data input into a user interface.
a storage unit to store the patient-specific data; and
[0007] discloses a server for storing the input data.
a transmission unit to transmit the patient-specific data to an examination log adjustment unit, the examination log adjustment unit being embodied to adjust an examination log for a medical imaging examination of the patient based upon the patient-specific data.
[0007] discloses transmitting the data to adjust medical device settings.

Claim 24:  Allen-Raffl discloses the patient data transmission unit of claim 10, as discussed above.
Allen-Raffl further discloses:
A system, comprising:
a computed tomography device;
[0020] discloses use in conjunction with a computed tomography scanner.
the patient data transmission unit of claim 10; and
[0007], as discussed above.
the examination log adjustment unit, embodied to adjust the examination log for a medical imaging examination of the patient via the computed tomography device based upon patient-specific data of the patient.
[0007] discloses transmitting the data to adjust medical device settings, and [0020] disclosing “the computed tomography device”

Claim 20:  Allen-Raffl discloses the patient data transmission unit of claim 10, as discussed above.
Allen-Raffl further discloses:
A mobile data processing unit, comprising:
the patient data transmission unit of claim 10; 
[0007], as discussed above.
the user interface; and
[0007] discloses an input interface (i.e. user interface).
a computing unit for running the software application.
[0009] discloses a tablet PC (i.e. computing unit running the software application).

Claim 22:  Allen-Raffl discloses the mobile data processing unit of claim 20, as discussed above.
Allen-Raffl further discloses:
the mobile data processing unit is a smartphone or a tablet computer.
[0009] discloses a tablet PC.

Claim 25:  Allen-Raffl discloses the mobile data processing unit of claim 20, as discussed above.
Allen-Raffl further discloses:
A system, comprising:
a computed tomography device;
[0020] discloses use in conjunction with a computed tomography scanner.
the mobile data processing unit of claim 20; and
See claim 20, above.
the examination log adjustment unit, embodied to adjust the examination log for a medical imaging examination of the patient via the computed tomography device based upon patient- specific data of the patient.
[0007] discloses transmitting the data to adjust medical device settings, and [0020] disclosing “the computed tomography device”

Claim 21:  Allen-Raffl discloses the mobile data processing unit of claim 20, as discussed above.
Allen-Raffl further discloses:
the user interface is at least partially formed by a touch-sensitive screen of at least one of the mobile data processing unit, a camera of the mobile data processing unit and a voice interface of the mobile data processing unit.
[0009] discloses the user interface is a tablet PC.

Claim 23:  Allen-Raffl discloses the mobile data processing unit of claim 21, as discussed above.
Allen-Raffl further discloses:
the mobile data processing unit is a smartphone or a tablet computer.
[0009] discloses a tablet PC.

Claim 11:
Allen-Raffl discloses:
A patient data transmission unit, comprising:
at least one processor to receive patient-specific data of a patient, via software driven user interface, the patient-specific data being based on an input into the software driven user interface;
[0007] discloses a user interface and CPU.
a memory to store the patient-specific data; and
[0007] discloses a server for storing the input data.
a transmitter to transmit the patient-specific data to an examination log adjustment unit, the examination log adjustment unit being embodied to adjust an examination log for a medical imaging examination of the patient based upon the patient-specific data.
[0007] discloses transmitting the data to adjust medical device settings.

Claim 15:  Allen-Raffl discloses the patient data transmission unit of claim 11, as discussed above.
Allen-Raffl further discloses:
A system, comprising:
a computed tomography device;
[0020] discloses use in conjunction with a computed tomography scanner.
the patient data transmission unit of claim 11; and
[0007], as discussed above.
the examination log adjustment unit, embodied to adjust the examination log for a medical imaging examination of the patient via the computed tomography device based upon patient-specific data of the patient.
[0007] discloses transmitting the data to adjust medical device settings, and [0020] disclosing “the computed tomography device”
	
Claim 12:  Allen-Raffl discloses the patient data transmission unit of claim 11, as discussed above.
Allen-Raffl further discloses:
A mobile data processing unit, comprising: the patient data transmission unit of claim 11.
[0009] disclosing a tablet PC. Also see claim 11 above.

Claim 13:  Allen-Raffl discloses the patient data transmission unit of claim 12, as discussed above.
Allen-Raffl further discloses:
the user interface is at least partially formed by a touch-sensitive screen of at least one of the mobile data processing unit, a camera of the mobile data processing unit and a voice interface of the mobile data processing unit.
[0009] discloses the user interface is a tablet PC.

Claim 14:  Allen-Raffl discloses the patient data transmission unit of claim 12, as discussed above.
Allen-Raffl further discloses:
the mobile data processing unit is a smartphone or a tablet computer.
[0009] discloses a tablet PC.

Claim 16:  Allen-Raffl discloses the mobile data processing unit of claim 12, as discussed above.
Allen-Raffl further discloses:
A system, comprising:
a computed tomography device;
[0020] discloses use in conjunction with a computed tomography scanner.
the mobile data processing unit of claim 12; and
[0009] disclosing a tablet PC. Also see claim 12 above.
the examination log adjustment unit, embodied to adjust the examination log for a medical imaging examination of the patient via the computed tomography device based upon patient-specific data of the patient.
[0007] discloses transmitting the data to adjust medical device settings, and [0020] disclosing “the computed tomography device”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Allmendinger et al. (US 2018/0060489 A1)
Discloses outputting medical information concerning a patient-specific configuration of a medical imaging device.
Dominick et al. (US 2017/0231594 A1)
Discloses interfaces for sending and receiving examination parameters and scan protocols, storing the protocols, and configuring an imaging device according to the protocols.
Grant et al. (US 2019/0026128 A1)
Discloses configuring a medical imaging device, including providing input data, transferring the data to storage and to a computed tomography scanner, and configuring the scanner.
Soza et al. (US 2019/0069869 A1)
Discloses providing data from a patient to determine a control data record for controlling a medical imagining system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626